1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL L. SNOWDEN,                              )   Case No.: 1:20-cv-00415-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING DEFENDANTS’ REQUEST
13          v.                                           TO OPT OUT OF SETTLEMENT CONFERENCE,
                                                     )   LIFTING STAY OF CASE, AND DIRECTING
14                                                   )   CLERK OF COURT TO ISSUE THE DISCOVERY
     W. SULLIVAN, et al.,
                                                     )   AND SCHEDULING ORDER
15                                                   )
                    Defendants.                      )   (ECF Nos. 27, 28)
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Daniel L. Snowden is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On April 22, 2021, the Court set this case for post-screening settlement conference on July 20,
21   2021, at 1:30 p.m. before Magistrate Judge Barbara A. McAuliffe and stayed the case for 90 days.
22   (ECF No. 27.) That order provided Defendants the opportunity to request opting out of the ADR
23   Project based on a good faith belief that a settlement conference would be a waste of resources. (Id.)
24   Defendants now request to opt out and vacate the settlement conference and stay. (ECF No. 28.) Good
25   cause having been presented, the Court will grant Defendants’ request.
26   ///
27   ///
28   ///
                                                         1
1             Accordingly, IT IS HEREBY ORDERED that:

2             1.      Defendants’ request to opt out and vacate the settlement conference is granted;

3             2.      The stay of this action, commencing April 22, 2021, is LIFTED.

4             3.      The July 20, 2021 settlement conference before Magistrate Judge Barbara A.

5                     McAuliffe is VACATED; and

6             4.      The Clerk of Court shall issue the discovery and scheduling order.

7
8    IT IS SO ORDERED.

9    Dated:        May 24, 2021
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
